DETAILED ACTION	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent 11,475,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “wherein each pixel group comprises an average distance therebetween such that the number of pixels within a smallest zone of interest falls between a minimum sample and a maximum sample within the potential zone of interest”, “wherein the graded values are indicative of the probability that the respective pixel group includes a representation of an object of interest” and “wherein the representation of the objects of interest comprises at least a classification of each object of interest and the location thereof within the received image data” renders claims 34-75 as broadened and obvious variants of the patented claims.

Allowable Subject Matter
Claims 34-75 would be in condition for allowance if a Terminal Disclaimer is filed to overcome the Double Patenting rejection as set forth in this Office action.
Mejjati (US 2021/0233213 A1) discloses adjusting the salience of an image include generating values of photographic development parameters for a foreground and background of an image to adjust the salience of the image in the foreground.
Redden (US 2020/0007847 A1) discloses generating plurality of probability heat maps further comprises inputting the image of a stereo image pair into a machine learned classifier trained using test images of crops including pixels of one or more plant features; generating, by the machine learned classifier, a heat map matrix of probabilities, wherein individual pixels in the image are associated with individual probabilities in the heat map matrix; and generating a heat map for the image of the stereo image pair based on the heat map matrix of probabilities.
However, none of the prior art, either alone or in combination, discloses “receiving, by a computer processor, image data wherein the image data comprises a plurality of pixel groups; processing, by the computer processor, the plurality of pixel groups to determine a pixel value for pixels of at least one or more of the plurality of pixel groups, wherein the pixel value is determined from a comparison of plurality of pixel values for each pixel; determining, by the computer processor, a pixel group value for each of the at least one or more of the plurality of pixel groups wherein the pixel group value is based on the pixel values of the pixels associated with the respective pixel group; determining, by the computer processor, a probability heat map from a plurality of pixel group values by way of a first neural network, wherein the first neural network receives as input at least one pixel group value and produces as output the probability heat map comprising groups of graded values; determining, by the computer processor, at least one zone of interest based on whether the groups of graded values meet a determined probability threshold; and determining, by the computer processor, objects of interest within the at least one zone of interest by way of a second neural network, wherein the second neural network receives as input the at least one zone of interest and produces as output a representation of the objects of interest.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665